RUDKIN and DIETRICH, Circuit Judges
(concurring). The major part of the testimony of Agent Whitney related to reports made to him from time to time by the defendant Rossi, giving information as to tho personnel of. the conspiracy and narrating what they had done in the past and what they proposed to do in the future, such as when a certain cache would be filled, and where the cache could be found. Rossi was not on trial, and it will be conceded, perhaps, that statements made by him were incompetent as against the other defendants, unless made in their presence, or unless made in furtherance of the object of the conspiracy. It is not contended that the statements wore made in tho presence of any of the other defendants, nor can it be successfully contended that they were made in furtherance of th'o object of the conspiracy. Indeed, tho necessary effect of tho reports was to bring the conspiracy to an end, rather than to further its objects. Nor does such a narration of facts come within oven tho broadest conception of the res gestas rule. For these reasons, that part of the testimony relating to reports made to the agent should have been excluded, if timely objection had been made. No such objection was interposed, however, and the subsequent request to limit the consideration of the testimony to a party not on trial was entirely futile. '
For the reason that tho testimony was admitted without objection, we concur in the judgment.